Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 11/21/2022.

	The status of the claims is as follows:
		Claims 1-9 (claims 7-9 newly added) are herein addressed in detail below.

The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recessed front portion as recited in claim 2, line 1 and the movable panel being disposed within a volume defined by the recessed front portion as recited in claim 2, lines 2-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noska (5,564,229).
Noska (5,564,229) discloses a window covering system (1) comprising a base panel (14), a movable panel (2) and an actuating means (3, 12, and 17) wherein the base panel (14) is configured to extend across a window opening without protruding inward into the window opening (see passages below) [Claim 1];

    PNG
    media_image1.png
    68
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    865
    media_image2.png
    Greyscale
 
wherein the base panel (14) comprises a frame (16) having a recessed front portion and wherein said movable panel (2) is disposed within a volume defined by the frame (16) and the recessed front portion [Claim 2]; wherein said movable panel (2) rotates [Claim 3]; wherein the actuation means (3, 12, and 17) is a leaver assembly  comprising a lever aperture (9) disposed in the base panel (14) and a lever (17) configured to cause movement of the movable panel (2) relative to said base panel (14) upon actuation of said lever (17) and wherein said lever extends from the movable panel (2) through the lever aperture (9) [Claim 4]; wherein further comprising a front cover (13) [Claim 5]; and wherein the base panel (14) is semi-circular in shape (see annotated figure below) [Claim 6];

    PNG
    media_image3.png
    524
    716
    media_image3.png
    Greyscale

Wherein the actuator is a lever (3) [Claim 7];
Wherein the actuator comprises a “crank” (3) (a crank in the broadest of terms is merely a device that is capable of moving another device, furthermore, Noska (5,564,229) states that a “knob” could be substituted for a “rod”, thus, rod, crank, knob, are all art equivalent). [Claim 8]
	Wherein said actuator comprises an electronic motor (see passage below) [Claim 9].

    PNG
    media_image4.png
    100
    880
    media_image4.png
    Greyscale



The applicant’s arguments have been considered but respectively, are not deemed persuasive.  The abstract clearly states that: 

    PNG
    media_image1.png
    68
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    65
    865
    media_image2.png
    Greyscale

Therefore, as stated in the abstract, “The entire unit may be installed either over the upper portion of an arched window…”.  Thus, the covering system is configured to extend across a window opening without protruding inward into the window opening, as claim 1 has been amended and as relied on by the applicant to read over Noska (5,564,229).  Furthermore, the device of Noska (5,564,229) is taught to be mounted to “a wall” per se. as the covering system extends “across a window opening to cover over the upper portion of an arched window”.
Furthermore, the Examiner is not relying upon “common knowledge” or “well known” principles in order to establish the rejection.  The Examiner is relying on the reference with is read in its broadest sense of the word.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634